(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por Cuanto, con fecha 20 de julio de 1939 la Corte de Distrito de Humaeao dictó resolución desestimando la apelación interpuesta para ante ella contra la sentencia dictada por la corte municipal del mismo pueblo;
Por Cuanto, ya este Tribunal ha resuelto que resoluciones de esa índole dictadas por una corte de distrito no son apelables para ante esta Corte (Marxuach v. Aguilar, 20 D.P.R. 157);
Por cuanto, aún si dichas resoluciones fueran apelables la parte apelante ha dejado de elevar el legajo de sentencia dentro del tér-mino de treinta días prescrito por el estatuto;
Por tanto, se desestima la apelación interpuesta contra la refe-rida resolución.